Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

 	In response to the Communications dated August 29, 2022, claims 2-7, 10-18, 20 and 21 are 

active in this application.


Claim Objections

 	Claims 4, 5, 12-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 6, 7, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. [US Patent # 5,909,703].
With respect to claim 2, Hansen et al. disclose a memory [fig. 4], comprising: a dynamic random access memory (DRAM) storage die [405] having an array of volatile storage cells; a second storage die [407] that is separate from the DRAM storage die and having an array of non-volatile storage cells [FLASH, EPROM, or ROM]; and interface circuitry [ADDRESS/DATA paths] shared by the DRAM storage die and the second storage die, the interface circuitry to receive information associated with a memory access operation to be performed within the memory [via 401], the information specifying an access to either the DRAM storage die or the second storage die.
With respect to claim 3, Hansen et al. disclose the information associated with the memory access operation comprises an address value, and wherein the interface circuitry comprises a circuit to select, according to one or more bits of the address value, either the DRAM storage die or the second storage die to be accessed in the memory access operation.  Fig. 4 shows the selection to access the storage dice are made via A19-A0 (MA9-AM0 and D15-D0.
With respect to claim 6, Hansen et al. disclose the interface circuitry is disposed within a third die.  Fig. 4 shows the “interface” is within 401.
With respect to claim 7, Hansen et al. disclose the interface circuitry is formed at least in part on at least one of the DRAM storage die and the second storage die.  Fig. 4 shows the “interface” is in part formed on 405 and 407.
With respect to claim 10, Hansen et al. disclose n the second storage die is a Flash memory die comprising an array of Flash memory cells.  Fig. 4 shows 407 as having FLASH, EPROM, or ROM.
With respect to claim 11, Hansen et al. disclose a programmable register to indicate a range of address values that are common between the array of volatile storage cells and the array of non-volatile storage cells.  Fig. 4 shows 401 as having a circuitry that accommodates a range of address values that are common between the arrays.

Claim(s) 15-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. [US Patent # 5,909,703].
With respect to claim 15, Hansen et al. disclose a method of operation in a memory [fig. 4], the memory including a DRAM storage die [405] having an array of volatile storage cells, a second storage die [407] that is separate  from the DRAM storage die and having an array of non-volatile storage cells, and interface circuitry [ADDRESS/DATA paths] shared by the DRAM storage die and the second storage die, the method comprising: receiving, with the interface circuitry, information [ADDRESS/DATA] associated with a memory access operation; and performing the memory access operation within the memory based on the information, the information specifying an access to either the DRAM storage die or the second storage die.
With respect to claim 16, Hansen et al. disclose the information comprises an address value, and wherein performing the memory access operation within the memory comprises performing the memory access operation within either the DRAM storage die or the second storage die according to one or more bits within the address value.  Fig. 4 shows the selection to access the storage dice are made via A19-A0 (MA9-AM0 and D15-D0.
With respect to claim 17, Hansen et al. disclose performing the memory access operation within either the DRAM storage die or the second storage die according to one or more bits within the address value comprises performing the memory access operation within either the DRAM storage die or the second storage die according to whether the address value falls within an address range of the DRAM storage die or an address range of the second storage die.  Fig. 4 shows 401 as having a circuitry that accommodates a range of address values that are common between the arrays.
With respect to claim 20, Hansen et al. disclose the second IC storage die is a Flash memory die comprising an array of Flash memory cells.  Fig. 4 shows 407 as having FLASH, EPROM, or ROM.

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. [US Patent # 5,909,703].
With respect to claim 21, Hansen et al. disclose a memory [fig. 4], comprising: multiple DRAM storage dice [403 and 405], each of the multiple DRAM storage dice having an array of volatile storage cells; at least one non-volatile storage die [407] having an array of non-volatile storage cells; and interface circuitry [within 401] shared by the multiple DRAM storage dice and the at least one non-volatile storage die, the interface circuitry, during a normal mode of operation, to receive information [A19-A0 (MA9-MA0) and D15-D0] associated with a memory access operation to be performed within the memory, the information specifying an access to either one of the multiple DRAM storage dice or the at least one non-volatile storage die.

Allowable   Subject   Matter

  	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, the information associated with the memory access operation comprises a memory access command that indicates the memory access operation to be performed and which of the DRAM storage die and second storage die is to be accessed in the memory access operation, and wherein the interface circuitry comprises a circuit to select, according to one or more bits of the memory access command, either the DRAM storage die or the second storage die to be accessed in the memory access operation.  
-with respect to claim 5, the interface circuitry comprises circuitry to receive memory access commands directed to the DRAM storage die and the second storage die and to convey read and write data between an external data path and the DRAM storage die and the second storage die in response to the memory access commands.
-with respect to claim 12, the information associated with the memory access operation comprises an input address value, and wherein the interface circuitry comprises a comparator circuit to compare the input address value with an address value that indicates a start address within either the DRAM storage die or the second storage die.
-with respect to claim 18, the information comprises a memory access command that indicates which of the DRAM storage die and the second storage die is to be accessed in the memory access operation and wherein performing the memory access operation within the memory comprises performing the memory access within either the DRAM storage die or the second storage die according to one or more bits within the memory access command.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 8, 2022